Citation Nr: 1214692	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-04 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for post-operative left knee strain.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to December 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO). 

The Veteran testified at a December 2010 travel Board hearing before the undersigned Veterans Law Judge; the hearing transcript has been associated with the claims file. 

The Board remanded the case to the RO for further development in February 2011.  Development has been completed and the case is once again before the Board for review.

The issue of entitlement to connection for post-operative left knee strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed October 1974 rating decision, the RO denied service connection for post-operative left knee strain.

2.  Evidence received since the October 1974 rating decision relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for post-operative left knee strain.




CONCLUSIONS OF LAW

1.  The October 1974 rating decision which denied service connection for a post-operative left knee strain is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2011).

2.  The evidence received subsequent to the October 1974 rating decision is new and material; the claim of entitlement to service connection for post-operative left knee strain is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 3.317, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

A claimant may reopen a finally adjudicated claim by presenting new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  With respect to new and material evidence claims, VA must notify a claimant of the evidence and information that is necessary to (1) reopen a claim, and (2) establish entitlement to the underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2011); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA notice must include an explanation of the meaning of both "new" and "material" evidence, and must describe the particular type of evidence necessary to substantiate any service connection elements found to be insufficiently shown at the time of the prior final denial. 

VA has met its duty to notify and assist the Veteran in this case.  In a November 2007 letter, VA informed the Veteran of the evidence necessary to substantiate his claims, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The November 2007 letter also provided the Veteran with an explanation of the meaning of both "new" and "material" evidence and provided notice of the particular type of evidence needed to substantiate elements found to be insufficiently shown at the time of the previous denial of service connection.

The Veteran's service treatment records, lay statements, VA and private treatment records, and a Board hearing transcript have been associated with the claims file. The Board notes that the Veteran has not yet been afforded a VA examination.  38 C.F.R. § 3.159(c)(4) (2011).  However, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  38 C.F.R. § 3.159(c) (2011).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  While the Veteran has identified outstanding service records from the Camp Barrett, Quantico Marine Corps Base and the Naval Medical Center at Quantico; additional requests for such records were made on remand and no additional records were found.  The Board finds that the RO/AMC fully complied with the directives of the February 2011 Board remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  The Board is not aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO previously considered and denied the Veteran's claim for service connection for post-operative left knee strain in an unappealed October 1974 rating decision.  

The Board is required to determine whether new and material evidence has been presented before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). 

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a) (2011).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the appellant's claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. at 512 (1992).

With respect to service department records, 38 C.F.R. § 3.156(c)(1) provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2011).

The Board notes that between February 2011 and November 2011, the RO made an additional requests for outstanding service records from the Camp Barrett, Quantico Marine Corps Base and the Naval Medical Center at Quantico; however, no records were found.  Duplicates of some of the Veteran's service treatment records were associated with the claims file, along with his dental records which were not previously of record.  These additional service department records are not relevant to the Veteran's claim and the provisions of 38 C.F.R. § 3.156(c) are not for application. 

The last final decision in this case was in October 1974.  In that decision, the RO denied the Veteran's claim for service connection because service treatment records were negative for a left knee condition and a September 1974 VA examination provided the first objective evidence regarding any left knee condition.  Thus, the Board finds that new and material evidence in this case must establish either in-service incurrence of a left knee disability, or a nexus between the Veteran's current left knee disability and his period of service.

Evidence received subsequent to the October 1974 rating decision includes private treatment records dated from 2001 to 2006, VA treatment records dated in 2007 and 2008, various lay statements from the Veteran, a statement from the Veteran's wife, additional duplicate service treatment records, and December 2010 Board hearing testimony.  Aside from duplicative service treatment records, this evidence is new in that it has not previously been received or presented.  

The Board finds that the additional medical evidence, lay evidence, and lay testimony submitted by the Veteran is material.  Private treatment records show that the Veteran has currently diagnosed tricompartmental arthritis in the left knee, chronic ACL tear, possible PCL tear, previous menisectomies to the medial and lateral aspects.  The Veteran has described, in detail, three injuries to the knee in service.  Two injuries were treated by a corpsman with an ace bandage.  A third knee injury, which occurred in November 1969, required treatment at the Quantico Naval Hospital.  The Veteran reported that fluid was drained from his knee, and he was treated with physical therapy.  The Veteran reported when he was reexamined, a doctor told him that he had torn cartridge in his left knee which would require surgery.  The Veteran reported that he declined surgery and instead opted to be discharged one year early at the convenience of the government.  The Veteran indicated that there were outstanding service treatment records from November 1969 to December 1969, showing treatment for his left knee, which were missing from his record.  The Veteran reported that he made an appointment to be seen at VA for his knee two weeks after his discharge in January1970, at which point his initial claim for service-connection was initiated.  The Veteran indicated that he was in an automobile accident in approximately December 1970, but reported that he did not injure his knee at that time.  He indicated that he had surgery to the knee subsequent to that and that his knee has been symptomatic since that time.  

Lay evidence indicates that the Veteran was treated for left knee injuries in service, at the time of his discharge from service, that he sought treatment shortly after his separation from service, and that he had continued symptomatology and treatment since service.  The Board finds that this evidence relates to an unestablished fact necessary to substantiate the Veteran's claim. 

Accordingly, the Veteran's claim of entitlement to service connection for post-operative left knee strain is reopened; however, as explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

The claim of entitlement to service connection for post-operative left knee strain is reopened; to this extent only, the appeal is granted.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006). 

The Veteran has described, in detail, three injuries to the left knee in service; the third of which occurred in November 1969, just prior to his discharge from service.  The Veteran reported that he was treated at the Naval Hospital in Quantico for this injury, that fluid was drained from his knee, and that he was treated with physical therapy.  He stated that upon reexamination, he was told that he had torn cartilage in his knee which would require surgery.  According to a January 1970 claim, submitted approximately two weeks after the Veteran's separation from service, the Veteran identified treatment for left knee strain in November 1969 and December 1969.  

The Veteran has indicated that there treatment records, showing treatment for his left knee in November 1969 to December 1969, are missing from his record.  The Board notes that the RO/AMC has made several attempts to obtain such records; however, it appears that these records do not exist and that further efforts to obtain these records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).

The record also shows that the Veteran has sustained several post-service injuries to the left knee.  The Veteran testified that he was injured in an automobile accident the day after he was married, in December 1970, approximately one year after his separation from service.  VA examinations and a private treatment report dated in October 1974 indicate that the Veteran injured his left knee during this automobile accident.  The Veteran had an anterior horn tear of the lateral meniscus and had been treated by removal of the lateral meniscus in October 1971.  The October 1974 private treatment report also noted a later twisting injury to the left knee at work.  VA treatment records dated in February 2007 show that the Veteran injured his left knee several months prior in a fall. 

The Veteran has not been afforded a VA examination to address his claimed left knee disability.  In light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran's current left knee disability is etiologically related to identified left knee injuries sustained in service versus post-service left knee injuries

The Board notes that in providing an opinion, the VA examiner should consider lay evidence which indicates that the Veteran was treated for a left knee strain in service.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board finds, however, that the Veteran's lay statements and testimony are only partially credible.

The Board finds that the Veteran's report of treatment for a left knee strain in November 1969 is credible because it supported by a January 1970 claim submitted within one month of his separation from service.  However, there is no objective evidence to confirm the presence of torn cartilage at that time.  The record also shows that the Veteran sustained a post-service injury to his left knee in a December 1970 automobile accident.  While the Veteran denied such an injury to his left knee during his December 2010 Board hearing; the Board finds this assertion is not credible where the Veteran's testimony conflicts with findings from VA and private treatment records dated in 1974.  The Board finds, therefore, that a medical opinion is necessary to determine if the Veteran's has a current left knee disability based on credible reports of a left knee strain just prior to the Veteran's separation from service; objective evidence of a post-service injury to the left knee in December 1970, with surgery to the left knee in August 1971.  The Board notes that findings from an October 1974 private treatment report and VA examinations conducted in September 1974 should carefully be reviewed in making this determination.  

It appears, from the record, that the Veteran continues to receive treatment at the Bay Pines VA Health Care System.  The RO/AMC should obtain updated VA medical records, which relate to the Veteran's left knee, on remand should associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611   (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any updated VA treatment records dated from 2008 to the present, which relate to the Veteran's left knee, from the Bay Pines VA Health Care System, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  The Veteran should be afforded a VA orthopedic examination to determine if he has a current left knee disability etiologically related to service, versus post-service injuries to the left knee.  

The claims folder must be made available to the examiner along with a copy of this remand.  The examiner must review entire claims folder along with this remand.  As discussed above, the Board finds that the Veteran's lay statements and testimony are only partially credible in this case.  The Board finds the Veteran has provided credible evidence of a left knee strain in November 1969; however, the record also indicates that the Veteran had a post-service injury to the left knee during a December 1970 automobile accident, prior to his August 1971 meniscectomy.  Findings from an October 1974 private treatment report and VA examinations conducted in September 1974 should also be considered.   

All indicated studies or testing should be conducted.  All pertinent pathology should be noted in the examination report. 

The examiner should identify any current left knee disabilities and should state, based on the available evidence discussed above, whether it is at least as likely as not that any such disability had its onset in service or is otherwise etiologically related to the Veteran's military service, versus post-service injuries to the left knee. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a clear explanation for his or her opinion with references to the evidence of record and must provide a discussion of the facts and medical principles involved.  

3.  When the development has been completed, the RO/AMC should review the claim for service connection based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


